Citation Nr: 1014979	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to February 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2008 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of 
the claims files currently resides with the New York, New 
York RO.  In November 2009, a Central Office hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
sought, and was granted, a 60 day abeyance period for the 
submission of additional evidence.  That period of time has 
expired; no additional evidence was received.  

Although the RO reopened and denied the Veteran's claim of 
service connection for PTSD, the question of whether new and 
material evidence has been received to reopen such claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

Also, as an initial matter, the Board has given consideration 
to the applicability of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), wherein the U. S. Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any such disability that may 
reasonably be encompassed by the claimant's description, 
reported symptoms, and the other information of record.  
Notably, this is a claim to reopen (distinguishing it from 
Clemons).  Furthermore, the record does not show a diagnosis 
of a compensable (acquired) psychiatric disability.  (A 
February 1999 examination report notes diagnoses of alcohol 
dependence and cannabis abuse; compensation for such (of 
themselves) is prohibited by law.  See 38 U.S.C.A. § 1110)  
Consequently, the matter of service connection for a 
variously diagnosed psychiatric disability, other than PTSD, 
is not raised by the record.  

FINDINGS OF FACT

1.  An unappealed November 1999 rating decision, in pertinent 
part, denied service connection for PTSD, based essentially 
on a finding that the Veteran was not shown to have such 
disability.

2.  Evidence received since the November 1999 rating decision 
is either duplicate evidence, and not new, or does not 
pertain to the matter of a diagnosis of PTSD; does not relate 
to the unestablished fact necessary to substantiate the claim 
of service connection for PTSD; and does not raise a 
reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

A December 2007 letter advised the Veteran of the evidence 
and information necessary to reopen a claim, the definition 
of new and material evidence, and of what type of evidence 
and information is necessary to establish entitlement to the 
underlying claim of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs) and service 
personnel records are (and were previously) associated with 
his claims file, and pertinent postservice treatment records 
have been secured.  As was noted above, at the November 2009 
hearing, the Veteran sought, and was granted, a 60 day 
abeyance period for the submission of additional evidence.  
No additional evidence was received.  The Veteran has not 
identified any other pertinent evidence that is outstanding.  
Although the Veteran was afforded a VA PTSD examination in 
December 2008 in connection with the present claim, it is 
noted that in a claim to reopen, the duty to assist by 
arranging for a VA examination does not attach unless new and 
material evidence is received (and the claim is reopened).  
38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A November 1999 rating decision denied service connection for 
PTSD essentially on the basis that there was no diagnosis of 
PTSD.  Although the RO also noted that the evidence reviewed 
was inadequate to establish that a stressful experience 
occurred, the subsequent March 2008 rating decision and 
January 2009 statement of the case note the Veteran's receipt 
of the Combat Action Ribbon, which denotes participation in 
combat, and concede the occurrence of an inservice stressor.  
The Veteran was notified of and did not appeal the November 
1999 rating decision.  Thus, the November 1999 rating 
decision became final based on the evidence then of record.  
It now may not be reopened or allowed based on such evidence.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to such claim, the claim 
may be reopened, and reviewed de novo.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence of record at the time of the November 
1999 rating decision included:  The Veteran's STRs which do 
not show PTSD (or related complaints); a report of a February 
1999 VA PTSD examination which found diagnoses of alcohol 
dependence in reported remission and occasional cannabis 
abuse, but did not find PTSD; the Veteran's service personnel 
records which show that he was awarded a Combat Action Ribbon 
(connoting combat); and VA treatment records which are silent 
as to PTSD.  

Evidence received since the November 1999 rating decision 
includes:  June 2006 to January 2009 VA treatment records 
which show that the Veteran underwent mental health 
consultation but not a diagnosis of PTSD; a December 2008 
report of VA PTSD examination which notes that the Veteran 
had no PTSD symptoms and that mental status examination was 
normal, and provides no psychiatric diagnosis; and the 
Veteran's testimony at the November 2009 hearing asserting 
that he has symptoms of PTSD such as distrust of authority 
and people in general, an inability to get along with people, 
trouble maintaining steady employment and homelessness.  He 
also testified that a VA physician told him he has PTSD but 
had not indicted so on record (consequently, there is no duty 
to assist to secure such record).  While he indicated that he 
would provide evidence of a diagnosis of PTSD during an 
abeyance period, he has not done so.  

As the claim was previously denied because the evidence did 
not show a diagnosis of PTSD, for evidence received since the 
November 1999 denial to be new and material, it must (as the 
Veteran has been advised) relate to this unestablished fact, 
i.e., it must show (or tend to show) that he has PTSD.  While 
the evidence received since the November 1999 rating decision 
is new in the sense it was not previously of record, it is 
not material.  None of the evidence received since the 
November 1999 rating decision is evidence that shows (or 
tends to show) that the Veteran has PTSD.  

The Veteran's own testimony that he has PTSD, or symptoms of 
such disability, is not competent (and therefore not 
probative) evidence in the matter.  As he is a layperson, he 
lacks the requisite expertise to establish a diagnosis of 
PTSD by his own opinion.  While the Veteran is competent to 
describe his symptoms, whether such symptoms support a 
diagnosis of PTSD is a medical question beyond his 
competence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In summary, the additional evidence received does not include 
competent evidence that addresses (positively) the matter of 
whether the Veteran has a diagnosis of PTSD; does not raise a 
reasonable possibility of substantiating the claim of service 
connection for PTSD; and is not material.






ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


